Case 0:19-cv-62392-XXXX Document 1 Entered on FLSD Docket 09/25/2019 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

     NATTLENA BAKER,                                            CASE NO.:

            Plaintiff
                                                         PLAINTIFF DEMANDS
            v.                                           A TRIAL BY JURY

     THE SCHOOL BOARD OF BROWARD
     COUNTY, FLORIDA,

           Defendant.
     _______________________________________/

                                             COMPLAINT

            Plaintiff, Nattlena Baker, by and through her counsel, Derek Smith Law Group, PLLC,

     hereby complains of the Defendant The School Board of Broward, Florida, and alleges as follows:



                                          NATURE OF CASE

1.       This is an action for damages and other relief pursuant to Title I of the Americans with

         Disabilities Act of 1990 (Pub. L. 101-336) (“ADA”); and the Florida Civil Rights Act of 1992,

         Section 760.10 et seq. (“FCRA”), and seeks damages to redress the injuries Plaintiff has

         suffered as a result of being discriminated against because of her disability and retaliated

         against by her employer solely due to her disability and for complaining of the ongoing

         harassment and/or discrimination.



                                    JURISDICTION AND VENUE

2.      This is an action for monetary damages and all other appropriate relief as deemed by the

         court, pursuant to Title I of the Americans with Disabilities Act of 1990 (Pub. L. 101-336)

         (“ADA”) and FCRA.



                                                    1
Case 0:19-cv-62392-XXXX Document 1 Entered on FLSD Docket 09/25/2019 Page 2 of 12



3.    This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and 1343, as

      this action involves federal questions regarding deprivation of Plaintiff’s civil rights under

      Title I of the Americans with Disabilities Act of 1990 (Pub. L. 101-336) (“ADA”) and

      FCRA.

4.    Venue is proper in this district pursuant to 28 U.S.C. §1391(b) based upon the fact

      Defendants were located in this judicial district, and a substantial part of the events or

      omissions giving rise to this action, including the unlawful employment practices alleged

      herein occurred in this district. Plaintiff was employed by Defendant within Broward

      County, Miami. Additionally, the events took place in Broward County, Miami.



                                PROCEDURAL PREREQUISITES

5.    Plaintiff has complied with all statutory prerequisites to file this action.

6.    On or about October 12, 2018 Plaintiff dual-filed charges with the EEOC and FCHR against

      Defendant as set forth herein.

7.    An EEOC filing automatically operates as a dual Florida Commission on Human Relations

      (“FCHR”) filing.

8.    On or about June 28, 2019, the EEOC issued Plaintiff a Right to Sue Letter.

9.    This action is being commenced within ninety (90) days of receipt of the EEOC Right to Sue

      Letter.


                                               PARTIES

10.   At all material times, Plaintiff NATTLENA BAKER (hereinafter referred to as “Plaintiff”

      or “BAKER”) is an individual female who is a resident of the State of Florida and resides

      the Broward County.



                                                    2
Case 0:19-cv-62392-XXXX Document 1 Entered on FLSD Docket 09/25/2019 Page 3 of 12



11.   At all material times, Defendant THE SCHOOL BOARD OF BROWARD, FLORIDA

      (hereinafter “Defendant” and/or “BROWARD”) is a domestic For-Profit Business

      Corporation authorized under the laws of the State of Florida with offices in Broward

      County, Florida.

12.   Defendant BROWARD is an employer as defined by all laws under which this action is

      brought and employs the requisite number of employees.



                                    STATEMENT OF FACTS
13.   On or around September 1, 2007, Plaintiff Baker was hired by Defendant BROWARD.

14.   On or around March 22, 2016, Defendant BROWARD transferred Ms. Baker to the “Bus

      Division” where she was training and subsequently assumed the role of a “Bus Driver.”

15.   In or around April 2016, Ms. Baker was diagnosed with Lupus, also known as Systemic Lupus

      Erythematosus.

16.   Over the course of 2016, through 2017, Ms. Baker’s physicians continued to evaluate Ms.

      Baker, further diagnosing her with Fibromyalgia, Reynolds Disease and severe neuropathy.

17.   As a result of her diagnoses, Ms. Baker suffers from varying symptoms including but not

      limited to chronic fatigue, joint pain, limited walking, severe burning, sporadic mood changes

      limited heat/sun exposure and skin irritation. Furthermore, Ms. Baker has unpredictable “Flare

      Ups” which vary in degree of severity and require strict management/care regiments to reduce

      her pain and risk of future “Flare Ups.”

18.   Upon being diagnosed in April 2016, Ms. Baker immediately notified Defendant BROWARD

      by contacting her direct supervisors.




                                                  3
Case 0:19-cv-62392-XXXX Document 1 Entered on FLSD Docket 09/25/2019 Page 4 of 12



19.   Plaintiff further applied for FLMA and provided all necessary documentation to aid Defendant

      BROWARD in evaluating her accommodation request, including but not limited to doctors’

      notes, tests, etc.

20.   Beginning in or around October 2017, upon realizing her symptoms were continuing to

      progress and worsen, Ms. Baker began to contact the Manager of the Bus Terminal, Ms.

      McBride, and her direct Supervisor, Ms. Keesha Hudson, inquiring into whether they would

      permit Ms. Baker to park close to the Bus Depot’s Main Building. Ms. Baker explained that

      as a result of her Lupus, she was having difficulty walking and enduring increased pain when

      she had to park a long distance from the Building.

21.   Despite her conversation and requests, Defendant BROWARD refused to accommodate Ms.

      Baker.

22.   In or around April 2018, Ms. Baker continued to escalate her requests, again asking Ms.

      McBride and Ms. Hudson for a reasonable accommodation by letting her park closer to the

      building.

23.   The property on which Defendant’s Parking Lot resides is an expansive property with only

      two (2) allotted handicap parking spots out of an estimated three hundred (300).

24.   Again, Defendant BROWARD refused to accommodate Ms. Baker.

25.   As a result of the ongoing refusal, Ms. Baker’s symptoms continued to worsen, causing her

      rapidly increasing pain and discomfort with each day.

26.   Ultimately, on or around May 16, 2018, Ms. Baker submitted formal documentation to

      Defendant BROWARD wherein Ms. Baker requested in writing a written accommodation for

      closer parking as well as a bus with air conditioning.




                                                  4
Case 0:19-cv-62392-XXXX Document 1 Entered on FLSD Docket 09/25/2019 Page 5 of 12



27.   On or Around August 15, 2018, Defendant BROWARD partially approved Ms. Baker’s

      request and provided her with an air-conditioned Bus. Despite her continued ten (10) months

      of pleading verbally and in writing, Defendant BROWARD continued to refuse Ms. Baker’s

      simple request of a closer space.

28.   Defendant BROWARD continuously denied this harmless request without justification and

      despite knowing full-and-well that there was a simple remedy available.

29.   Furthermore, and even more glaringly, Defendant BROWARD seemed to utterly disregard

      this ongoing request, failing to even so much as engage Ms. Baker in a conversation wherein

      a mutually agreed upon solution could have been achieved.

30.   On or around September 25, 2019, at or around the same time as the accommodation process

      proceeded, Ms. Baker’s Supervisor called Ms. Baker into a conference room to have a

      conversation.

31.   Upon entering the conference room, Defendant BROWARD informed Ms. Baker that she was

      being terminated, effective October 1, 2019.

32.   Defendant BROWARD wrongfully and unlawfully terminated Ms. Baker, because of her

      disability, and in retaliation for her continued requests for an accommodation.

33.   Plaintiff further pleads, in the alternative that she was constructively discharged. During the

      course of this meeting with her supervisor, it was made clear to Ms. Baker that if she did not

      resign, she would lose her health benefits which she could not afford being without.

34.   As such Ms. Baker was constructively discharged on or around October 1, 2018. Defendant

      made conditions so onerous, abusive, and intolerable for Plaintiff that no individual in

      Plaintiff’s shoes would have been expected to continue working under such conditions and

      such that Plaintiff choice to resign was void of choice or free will.




                                                   5
Case 0:19-cv-62392-XXXX Document 1 Entered on FLSD Docket 09/25/2019 Page 6 of 12



35.   As a result of Defendants’ actions, Plaintiff felt extremely humiliated, degraded, victimized,

      embarrassed and emotionally distressed.

36.   As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

      continue to suffer the loss of income, the loss of salary, bonuses, benefits and other

      compensation which such employment entails, and Plaintiff also suffered future pecuniary

      losses, emotional pain, humiliation, suffering, inconvenience, loss of enjoyment of life, and

      other non-pecuniary losses. Plaintiff has further experienced severe emotional and physical

      distress.

37.   As Defendant’s conduct has been malicious, willful, outrageous, and conducted with full

      knowledge of the law, Plaintiff demands Punitive Damages as against the Defendant.

38.   Plaintiff claims a continuous practice of discrimination and claims a continuing violation and

      makes all claims herein under the continuing violations doctrine.

39.   The above are just some examples, of some of the discrimination to which Defendant

      subjected Plaintiff.

40.   Defendant has exhibited a pattern and practice of not only discrimination but also retaliation.



             AS A FIRST CAUSE OF ACTION FOR DISCRIMINATION UNDER
                      THE AMERICANS WITH DISABILITIES ACT

41.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in paragraphs

      13 to 38.

42.   Plaintiff claims Defendant BROWARD violated Title I of the Americans with Disabilities Act

      of 1990 (Pub. L. 101-336) (ADA), as amended, as these titles appear in volume 42 of the

      United States Code, beginning at section 12101.

43.   SEC. 12112. [Section 102] specifically states



                                                    6
Case 0:19-cv-62392-XXXX Document 1 Entered on FLSD Docket 09/25/2019 Page 7 of 12



         (a) General rule. - No covered entity shall discriminate against a qualified
             individual with a disability because of the disability of such individual
             in regard to job application procedures, the hiring, advancement, or
             discharge of employees, employee compensation, job training, and other
             terms, conditions, and privileges of employment.

44.   Section 102 continues: “As used in subsection (a) of this section, the term ‘discriminate

      against a qualified individual on the basis of disability’ includes … (4) excluding or otherwise

      denying equal jobs or benefits to a qualified individual because of the known disability of an

      individual with whom the qualified individual is known to have a relationship or association.”

45.   At all material times, Plaintiff was a qualified individual whose job performance was more

      than satisfactory.

46.   Defendant BROWARD violated the sections cited herein by failing to consider Plaintiff’s

      requests for a reasonable accommodation, as well as discharging, creating and maintaining

      discriminatory working conditions, and otherwise discriminating and retaliating against the

      Plaintiff because of her disability and for having complained of discrimination.

47.   29 C.F.R. § 1630.2(o)(3) and (4) explains the term “Reasonable Accommodations” stating:

         (3) To determine the appropriate reasonable accommodation, it may be necessary
         for the covered entity to initiate an informal, interactive process with the individual
         with a disability in need of the accommodation. This process should identify the
         precise limitations resulting from the disability and potential reasonable
         accommodations that could overcome those limitations.

         (4) A covered entity is required, absent undue hardship, to provide a reasonable
         accommodation to an otherwise qualified individual who meets the definition of
         disability under the “actual disability” prong ( paragraph (g)(1)(i) of this section),
         or “record of” prong ( paragraph (g)(1)(ii) of this section)…

48.   At all times relevant, Defendant BROWARD, by and through its employees, intended to

      unlawfully discriminate against Ms. Knapp in the terms and conditions of her employment

      because of her disability and Defendant did unlawfully discriminate against Ms. Baker in the

      terms and privileges of her employment because of her disability in violation of the ADA.



                                                   7
Case 0:19-cv-62392-XXXX Document 1 Entered on FLSD Docket 09/25/2019 Page 8 of 12



49.       Defendant BROWARD violated Plaintiff’s rights under the ADA by (i) discriminating against

          Plaintiff regarding the conditions and privileges of employment because of her disability, (ii)

          forcing Plaintiff to resign because of her disability, (iii) failing to consider Plaintiff’s requests

          for a reasonable accommodation, and (iv) because Defendant BROWARD failed to engage

          such discussions.

50.       Conduct of Defendant and/or its agents deprived Plaintiff of her statutory rights guaranteed

          under federal law.

51.       Plaintiff has been damaged by the illegal conduct of Defendant.



                 AS A SECOND CAUSE OF ACTION FOR RETALIATION UNDER
                         THE AMERICANS WITH DISABILITIES ACT

52.       Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in paragraphs

          13 to 38.

53.       At all times relevant, Defendant’s employees intended to unlawfully discriminate against Ms.

          Baker in their terms and conditions of her employment in violation of the ADA because she

          opposed a practice made unlawful by the ADA and BROWARD unlawfully discriminated

          against Ms. Baker because of that opposition.

      54. At all times relevant, Ms. Baker acted in good faith and with the objective and subjective

          belief that violations of the ADA by Defendant BROWARD’s employees had occurred.

  55. At all times relevant, the unlawful discrimination by Defendant’s employees against Ms.

          Knapp in the terms and conditions of her employment because she opposed a practice made

          unlawful by the ADA which would not have occurred but for that opposition.

  56. SEC. 12203. [Section 503] states, “(a) Retaliation. - No person shall discriminate against any

          individual because such individual has opposed any act or practice made unlawful by this



                                                         8
Case 0:19-cv-62392-XXXX Document 1 Entered on FLSD Docket 09/25/2019 Page 9 of 12



       chapter or because such individual made a charge, testified, assisted, or participated in any

       manner in an investigation, proceeding, or hearing under this chapter.

   57. At all times relevant, Defendant’s employees acted intentionally and with reckless disregard

       of Ms. Knapp’s rights protected by the ADA.

  58. At all material times, the employer exhibiting discriminatory conduct against Plaintiff

       possessed the authority to affect the terms, conditions and privileges of Plaintiff’s employment

       with the Defendant.

   59. Defendant intentionally retaliated against Plaintiff by harassing her and discharging her for

       complaining of actions by Defendant made unlawful under the ADA.

   60. Conduct of Defendant and/or its agents deprived Plaintiff of her statutory rights guaranteed

       under federal law.



         AS A THIRD CAUSE OF ACTION FOR DISCRIMINATION UNDER FCRA

  61. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in paragraphs

       13 to 38.

  62. At all times relevant to this action, Plaintiff was and is a disabled woman.

  63. Plaintiff suffered from

  64. As a result of her disability and her continued requests for an accommodation, Plaintiff further

       suffered as a result of being exposed to disability discrimination and unlawful discharge.

  65. Defendants are prohibited under the FCRA from discriminating against Plaintiff because of

       her disability with regard to discharge, employee compensation, and other terms, conditions,

       and privileges of employment.




                                                    9
Case 0:19-cv-62392-XXXX Document 1 Entered on FLSD Docket 09/25/2019 Page 10 of 12



   66. Defendant violated the FCRA by unlawfully discharging and discriminating against Plaintiff

       based her disability, in which the Defendants were fully aware of.

   67. Defendant BROWARD violated Plaintiff’s rights under the ADA by (i) discriminating against

       Plaintiff regarding the conditions and privileges of employment because of her disability, (ii)

       forcing Plaintiff to resign because of her disability, (iii) failing to consider Plaintiff’s requests

       for a reasonable accommodation, and (iv) because Defendant BROWARD failed to engage

       such discussions.

   68. Conduct of Defendant and/or its agents deprived Plaintiff of her statutory rights guaranteed

       under federal law.

   69. Plaintiff has been damaged by the illegal conduct of Defendant.



           AS A FOURTH CAUSE OF ACTION FOR RETALIATION UNDER FCRA

   70. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in paragraphs

       13 to 38.

   71. At all times relevant to this action, Plaintiff was and is a disabled woman.

   72. Plaintiff suffered from

   73. As a result of her disability and her continued requests for an accommodation, Plaintiff further

       suffered as a result of being exposed to disability discrimination and unlawful discharge.

   74. At all material times, Plaintiff opposed and complained of Defendants’ unlawful conduct.

   75. Defendants are prohibited under the FCRA from discriminating against Plaintiff because of

       her disability with regard to discharge, employee compensation, and other terms, conditions,

       and privileges of employment.




                                                     10
Case 0:19-cv-62392-XXXX Document 1 Entered on FLSD Docket 09/25/2019 Page 11 of 12



   76. After Plaintiff opposed and complained of Defendant ARCENA’s unlawful conduct,

       Defendants forced Plaintiff to resign was, in whole or in part, in retaliation for her complaints

       and opposition to unlawful discrimination in the workplace.

   77. Defendant BROWARD violated Plaintiff’s rights under the ADA by (i) discriminating against

       Plaintiff regarding the conditions and privileges of employment because of her disability, (ii)

       forcing Plaintiff to resign because of her disability, (iii) failing to consider Plaintiff’s requests

       for a reasonable accommodation, and (iv) because Defendant BROWARD failed to engage

       such discussions.

   78. Defendant violated the FCRA by retaliating against the Plaintiff in the terms and conditions

       of her employment and has denied the Plaintiff the ability to have continued employment in

       retaliation for her lawfully having engaged in statutorily protected activity and as a result of

       her complaints of discrimination.

   79. Defendant violated the FCRA by unlawfully discharging Plaintiff based her requests for an

       accommodation and because of her complaints of discrimination.



                                   DEMAND FOR JURY DEMAND

          Plaintiff requests a jury trial on all issues to be tried.


                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, in

   an amount to be determined at the time of trial plus interest, including but not limited to all

   emotional distress and economic damages, punitive damages, liquidated damages, attorneys’ fees,

   costs, and disbursements of action; and for such other relief as the Court deems just and proper.




                                                      11
Case 0:19-cv-62392-XXXX Document 1 Entered on FLSD Docket 09/25/2019 Page 12 of 12



   Dated: Miami, Florida
          September 25, 2019                  DEREK SMITH LAW GROUP, PLLC
                                              Attorneys for Plaintiff


                                             __
                                               Caroline H. Miller, Esq.
                                               Caroline@dereksmithlaw.com
                                               701 Brickell Avenue, Suite 1310
                                               Miami, FL 33131
                                               Tel: (305) 946-1884
                                               Fax: (305) 503-6741




                                        12
